DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 of US Application No. 16/527,511, filed on 31 July 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 31 July 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting a registering unit configured to register”, “an obtaining unit configured to obtain”, “a predicting unit configure to predict”, “a determining unit configured to determine” and “a vehicle relocating unit configured to relocate” in claim 1; “a battery charge monitoring unit” in claim 3; “transporting system” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with Claim 6 recites “the predicting unit predicts, for each specific area, the number of vehicles based on the information on the destination where the predetermined event registered in the registering unit is held and information on the image captured by the imaging device”. The claim and specification does not describe the details necessary to use the combination of the information and the image from the imaging device to predict the number of vehicles. First, neither the claim nor the specification indicate which details in the image are used or necessary in making the prediction. Second, neither the claim nor the specification indicate how the information from the image is combined with information from the destination to make the prediction. The claims and specification leave it entirely to a person of ordinary skill in the art to determine which information is relevant and subsequently how to combine the information. Therefore, the claim was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “small” in claim 1 is a relative term which renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  .  

Claim limitations “a registering unit”, “obtaining unit”, “predicting unit”, “determining unit” “vehicle relocating unit”, “battery charge monitoring unit” and “transporting system” of claims 1-7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2018/0121847 A1, “Zhou”).

Regarding claims 1 and 7, Zhao discloses pre-selection of drivers in a passenger transport system and teaches:
registering unit configured to register information on a destination where a predetermined event is held (demand prediction module 510 might monitor a feed of current score and time remaining in games a stadium, i.e., pickup location – see at least ¶ [0040]);
an obtaining unit configured to obtain current location information of vehicles movable around or within the destination (pre-selection module 520 uses driver location data to determine the number of pre-selected drivers that are en route – see at least ¶ [0059]);
a predicting unit configured to predict, for each specific area, demand for the vehicles that are needed when the predetermined event is held at the destination (at 710, demand is predicted – see at least Fig. 7 and ¶ [0058]);
a determining unit configured to determine, for each specific area, a difference between the number of available vehicles out of the vehicles of which current location information has been obtained by the obtaining unit and the number of vehicles predicted by the predicting unit (prediction of unmet demand is produced based on number of pre-selected drivers that are already in route and not already assigned passengers – see at least ¶ [0059]-[0060]); and
a vehicle relocating unit configured to relocate the vehicles, when the difference determined for each specific area by the determining unit is larger than a predetermined threshold, so as to reduce the difference (pre-selection instructions are sent to driver devices 210 – see at least Fig. 7 and ¶ [0061]; instructions are sent to vehicles until the unmet demand is less than zero – see at least Fig. 9 and ¶ [0067]-[0069]; pre-dispatch instructions indicate that the vehicle should head toward the pickup location before the vehicle has been matched with a passenger – see at least abstract and ¶ [0026]).

Regarding claim 2, Zhao further teaches:
wherein the vehicles are small vehicles that can be relocated from a predetermined point within a facility of the destination to another predetermined point where the demand for the vehicles is higher than that at the predetermined point (the pre-selection instruction can ask the driver to leave a waiting lot 120 and travel toward a specific location – see at least ¶ [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Devries (US 2018/0350023 A1).

Regarding claim 3, Zhou fails to teach but Devries discloses a system and method to condition vehicle availability on demand and teaches:
a battery charge monitoring unit configured to monitor battery charge levels of the available vehicles out of the vehicles of which current location information has been obtained by the obtaining unit (server 52 receives vehicle resource data from each vehicle in the fleet, which may also be data from a particular area – see at least ¶ [0064]; resources includes SOC – see at least ¶ [0064]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-selection of drivers in a passenger transport system of Zhao to provide for monitoring battery charge levels, as taught by Devries, to determine the number of vehicles available for service based on SOC (Devries at ¶ [0064]).

Regarding claim 4, Devries further teaches:
wherein, when it is determined by the battery charge monitoring unit that the battery charge levels of the vehicles are equal to or higher than a predetermined value, the vehicle relocating unit relocates the vehicles in an autonomous drive mode to a location where the predicted number of vehicles is higher than the predicted number of vehicles at the current location (a vehicle is available if its charge is above or equal to an established baseline SOC – see at least ¶ [0064]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined pre-selection of drivers in a passenger transport .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Devries, as applied to claim 3, and further in view of Mattheisen et al. (US 2018/0308191 A1, “Mattheisen”).

Regarding claim 5, Zhou further teaches:
the vehicle relocating unit relocates the charged vehicles in an autonomous drive mode to a location where the predicted number of vehicles is higher than the predicted number of vehicles at the current location (see claim 1 rejection above).

The combination of Zhou and Devries further teaches:
after the vehicles transported by the transporting system are charged (see claim 3 rejection above. A vehicle is available if its charge is above or equal to an established baseline SOC – see Davies at ¶ [0064]; i.e., a vehicle becomes available after it is charged), the vehicle relocating unit relocates the charged vehicles in an autonomous drive mode to a location where the predicted number of vehicles is higher than the predicted number of vehicles at the current location (see claim 1 rejection).

Zhou and Devries fail to teach but the vehicle relocating unit includes a transporting system that, when it is determined by the battery charge monitoring unit that the battery charge levels of the vehicles are less than a predetermined value, transports the vehicles to a point that allows the vehicles to be charged.

However, Mattheisen disclose dynamic autonomous vehicle servicing and management and teaches:
the vehicle relocating unit includes a transporting system that, when it is determined by the battery charge monitoring unit that the battery charge levels of the vehicles are less than a predetermined value, transports the vehicles to a point that allows the vehicles to be charged (at 902, vehicle may request service when a scan conducted by the vehicle determines a charge to be low – see at least Fig. 9 and ¶ [0051]; at 908, vehicle may be dispatched to the service facility – see at least Fig. 9 and ¶ [0054]); and
after the vehicles transported by the transporting system are charged, the vehicle relocating unit relocates the charged vehicles in an autonomous drive mode to a location where the predicted number of vehicles is higher than the predicted number of vehicles at the current location (at 914, after the vehicle has been serviced the vehicle is returned to the dispatch pool – see at least Fig. 9 and ¶ [0055]; returning to the dispatch pool means that the vehicle may be dispatched according to the teaching of Zhou).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined pre-selection of drivers in a passenger transport system of Zhao and Devries to provide for transporting the vehicle to a point that allows the vehicle to be charged, as taught by Mattheisen, to charge the vehicle(Devries at ¶ [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668